Citation Nr: 1309574	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  12-32 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Theodore Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel

INTRODUCTION

The Veteran served on active duty from March 1952 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran and his spouse testified at a February 2013 Board hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, chronic obstructive pulmonary disease (COPD) had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for COPD are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.  To that end, the Veteran indicated during his November 2010 board hearing that a grant of service connection for any respiratory disability would satisfy his appeal.  Accordingly, consideration of whether service connection is warranted for any other respiratory disability other than COPD is not required.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

The Veteran asserts that his currently diagnosed COPD is the result of in-service exposure to asbestos, specifically while he was stationed aboard the U.S.S. Markab.  In a November 2009 statement, he claimed that the Markab had excessive asbestos, cement, mold, mildew, and rats, causing him to be hospitalized for pneumonia twice during his service on that ship.

A March 2010 VA internal memorandum notes that the Veteran's service treatment records were unavailable for review.  Therefore, the Board finds that they are not available, and that there would be no basis for continued pursuit of these records, as further attempts would be futile.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the Veteran's service personnel records show that he underwent firefighter training in March 1952; further, the RO conceded exposure to asbestos in the July 2010 rating decision based on the Veteran's military occupational specialty of seaman (SN), which is associated with minimal exposure.  

A November 1996 private chest X-ray shows some degree of air trapping bilaterally suggesting an underlying chronic obstructive pulmonary disease or emphysema, but no evidence of acute pulmonary or cardiac pathology.  A November 1998 private record reflects treatment for left lower lobe pneumonia; other records dated since June 1999 show that the Veteran was treated for a number of respiratory conditions, to include chronic cough, bronchospasm, chronic bronchitis, asthma, reactive airway disease, and COPD.

VA records beginning in May 2004 show that the Veteran was treated for COPD, and that his reported history of asbestos exposure, fiberglass exposure, and smoking was noted.  A September 2009 chest X-ray showed possible minimal fibrosis in the lung bases; a September 2009 chest computed tomography (CT) showed no signs of asbestosis or pleural disease.  However, the May 2010 VA examination X-rays showed hyperinflation of lung fields suggesting possible COPD.  

Three opinions are of record with respect to the relationship between the Veteran's COPD and his military service.  The May 2010 VA examiner concluded that the Veteran's COPD was not caused by or the result of asbestos exposure, based on the absence of pleural thickening in prior chest X-rays.  The November 2010 VA examiner noted that the Veteran had a current diagnosis of COPD, citing to several treatment records showing clinical evidence on X-ray.  The examiner then stated that the Veteran's history of grinding cement blocks was not associated with COPD, and that there was no evidence of asbestos-related disease as asbestos exposure would have manifested as restrictive pulmonary disease, not obstructive pulmonary disease.  Thus, the Veteran's COPD was not caused by or the result of environmental exposure.  Finally, in a January 2013 opinion, Dr. Manning, an internal medicine specialist, noted both the Veteran's history of COPD diagnosis and involvement during service in restoring a ship including grinding cement blocks and sandblasting.  Dr. Manning noted that it was important to recognize that exposure to fumes or organic or inorganic dust which could be found in this type of activity was an important risk factor for COPD.  Further, the Veteran reported having had multiple trips to the medical clinic for respiratory complaints.  Based on this evidence, Dr. Manning concluded that it was more likely than not that the Veteran's exposure to dust-exposing activities during service led to the development of his COPD.

After review of these opinions, the Board finds that the evidence as to the nexus between the Veteran's currently diagnosed COPD and his military service is in equipoise.  While the RO conceded exposure to asbestos in the July 2010 rating decision, the evidence appears to establish that asbestos was not the root cause of the Veteran's respiratory symptomatology, especially in light of the clinical evidence showing no evidence of asbestos-related disease on his chest X-rays, and both the May 2010 and November 2010 VA opinions which state a negative nexus as to such a relationship.  However, the two opinions that address whether the Veteran's COPD was the result of environmental factors such as the Veteran's involvement in grinding cement blocks and sandblasting are both probative.  While making directly contradictory conclusions as to whether such activities could result in COPD, each cites to the reasons why the environmental exposures asserted by the Veteran did or did not result in the development of COPD.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court also pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the Veteran prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the Veteran is to be afforded the benefit-of-the-doubt, the benefit sought on appeal must be granted.


ORDER

Service connection for COPD is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


